The Court (Bayard, Chief Justice,)
charged the jury that the case rested entirely on the plea of insanity. Reason is the basis of human responsibility; whenever it does not exist, the party is not responsible for his acts. The plea of insanity avails the party not as a justification or excuse, but because he is not responsible at all. It may exist from infancy, when it is idiocy; or it may be adventitious, proceeding from various causes, and may be permanent or temporary.
The frenzy of drunkenness is no excuse, but there is a disease of insanity called mania a potu, which may be the result of a condition of the system produced by habitual intoxication, and yet is not the frenzy of drunkenness. The condition of insanity rdust be taken with this qualification, that if there be a partial degree of reason, a competent use of it to restrain the passions which produced the crime— a faculty to distinguish the nature of actions — to discern the difference between moral good and evil; then the party is responsible for his actions. The question must always be, did he or did he not know at the time he committed the act, that he was doing an immoral and unlawful act.
Verdict of acquittal.